DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on September 7, 2022 is acknowledged. For the sake of clarity based upon a typographical error by the Examiner in claim numbering of Inventions I and II in the Restriction mailed July 7, 2022, the Examiner contacted Applicant’s representative to confirm the election of Group II equates to claims 14-17. Accordingly, claims 14-17 are examined here, and claims 13 & 18-24 are withdrawn from consideration. Claims 1-12 are acknowledged to have been canceled through a prior preliminary amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbas (U.S. Patent Application Publication No. 2017/0080346).
	Abbas discloses methods and systems related to personalized evolving avatars including the ability to obtain gaming avatar data from a database to import gaming avatars (i.e. those used for video gaming) in virtual reality environments, such as a social virtual environment (virtual reality game). Specifically, Abbas discloses a method of using information of virtual characters of a video game during play of a virtual reality game, comprising: 
determining participants in the virtual reality game (figures 13-14 and paragraphs 0110-0111, wherein participants from an online gaming community and their avatars are determined for use in a virtual social community or group/team creation facilitated outside of the gaming environment through another virtual reality game; e.g. the virtual social community of figure 14) 
requesting information from a game server regarding virtual characters, of the video game, associated with the participants in the virtual reality game (figures 12-14 and paragraphs 0080-0081, 0109-0111, wherein Abbas discloses utilizing a software application to import a gaming avatar from an online gaming community, which must obtain the character data from a database or server, such as server 190A or 190B of figure 1, thereby reflecting the appearance of the gaming avatar in a separate, different “virtual reality game”, such as the virtual social community of figure 14)
receiving information of appearance of the virtual characters of the video game (figures 13-14 and paragraphs 0110-0111 as discussed above, gaming avatars and their appearance information from an online gaming community are retrieved); and 
displaying appearance of the participants in the virtual reality game using the information of appearance of the virtual characters of the video game (figures 13-14 and paragraphs 0110-0111 as discussed above, the appearance information of the gaming avatars are reflected in the virtual reality game, e.g. figure 14). 
	Abbas also discloses monitoring occurrence of events in the virtual reality game and providing information related to the occurrence of events in the virtual reality game to the game server, for use by the game server in modifying status of the virtual characters of the video game, wherein monitoring occurrence of events in the virtual reality game comprises monitoring occurrence of predetermined events, and wherein the predetermined events are completion of predetermined actions by participants (paragraphs 0193-0194, wherein Abbas discloses that gaming avatars may evolve alongside attributes of their human counterpart, such that using the software of the virtual reality game or virtual social community outside of the video game, a user can evolve their avatar, which can then be synced to the gaming community to reflect any modifications made during use of the software to the gaming avatar used within the video game).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715